DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/30/2021 has been entered. Claims 16-22, 24-25, 27-29, and 32-40 remain pending. Claims 23, 26, and 30-31 have been cancelled. Claims 36-40 are new claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 21-22, 24, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706).

Regarding Claim 16; Nielsen teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions, the method comprising: (Nielsen; at least Abstract; paragraph [0012]; disclose a system and method for reducing edgewise vibrations of a wind turbine in an idling/standstill condition) 
measuring one or more deformation parameters indicative of deformation of one or more of the blades; (Nielsen; at least paragraph [0074]; disclose wherein the wind turbine contains accelerometers at each of the blades to detect if the blades are experiencing oscillations (i.e. deformation parameter))
determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, (Nielsen; at least paragraph [0078]; disclose wherein the wind determines detection means (21) can determine if the measured oscillations are indicative of edgewise vibrations of the wind turbine)
and generating, at the dedicated controller, an output signal to operate the auxiliary drive system to reduce the vibration; (Nielsen; at least paragraph [0079]; disclose wherein if the detection means (21) determines the edgewise vibrations are above a certain level the control means (14) will adjust the pitch of the wind turbine blades to reduce the vibrations)
wherein the auxiliary drive system is one of a pitch system for adjusting a pitch angle of the rotor blades or a yaw system for rotating a nacelle around a rotational axis with the respect to a tower of the wind turbine; and (Nielsen; at least paragraph [0080]; disclose a pitching means (13) (auxiliary drive system) for controlling the pitch of wind turbine blades)
controlling the auxiliary drive system with the wind turbine controller during operational conditions of the wind turbine and controlling the auxiliary drive system with the dedicated controller during standstill conditions of the wind turbine. (Nielsen; at least paragraphs [0080] and [0086]; disclose controlling a pitching means (i.e. auxiliary pitch drive system) using a control means (14) and where the control means controls the pitching of the blades using the auxiliary drive mechanism during normal operation).
Nielsen appears to be silent on; determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, 
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller;
controlling the auxiliary drive system with the wind turbine controller during operational conditions of the wind turbine and controlling the auxiliary drive system with the dedicated controller during standstill conditions of the wind turbine. 
However, Damgaard teaches; determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (14) for controlling wind turbine components (16) during transportation or standstill conditions)
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller; (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (element 14 of Figs. 6 & 7 of Damgaard) (i.e. not connected to any other control means such as the wind turbine control means (element 25 of Fig. 5 of the reference of Nielsen) which 
controlling the auxiliary drive system with the wind turbine controller during operational conditions of the wind turbine and controlling the auxiliary drive system with the dedicated controller during standstill conditions of the wind turbine. (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller).
Nielsen and Damgaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).

Regarding Claim 17; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the blades are arranged with a pitch angle of substantially 0 degrees in the standstill conditions. (Nielsen; at least paragraph [0060]; disclose wherein the blades of the wind turbine are feathered (rotated to zero degrees) which adjusts the turbine blades parallel to the wind and thus putting the wind turbine in a standstill, parked position).

Claim 19; the combination of Nielsen and Damgaard further teach; The method according to claim 16, further comprising: supplying the dedicated controller and the auxiliary drive system with power from a dedicated power source for the auxiliary drive system. (Damgaard; at least Fig. 6; at least paragraph [0134]; disclose wherein the auxiliary controller and drive system is powered using a dedicated diesel motor).

Regarding Claim 21; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the determining the vibration of the one or more blades, comprises: determining whether the one or more blades is oscillating in an edgewise direction relative to a chord of blade. (Nielsen; at least paragraph [0008]; disclose wherein determining the vibration of one or more blades comprises determining whether the blades are oscillating in an edgewise direction).

Regarding Claim 22; the combination of Nielsen and Damgaard further teach; The method according to claim 16 further comprising: generating, at the dedicated controller, an output signal to operate the auxiliary drive system when the vibration is eliminated, so as to return the auxiliary drive system back to a default standstill position. (Nielsen; at least paragraph [0089]; disclose wherein the blades are returned to their original position after the vibrations are eliminated).

Regarding Claim 24; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the auxiliary drive system is the pitch system and the output signal includes a command to adjust the blade pitch to an extent where the vibration is reduced. (Nielsen; at least paragraph [0037] and [0080]; disclose wherein the auxiliary drive system is a pitch mechanism and the system adjusts the blade pitch to the extent such as to reduce the vibration).

Claim 29; Nielsen teaches; A wind turbine, comprising: (Nielsen; Fig. 1)
a nacelle; (Nielsen; Fig. 1; paragraph [0055])
3a tower; (Nielsen; Fig. 1; paragraph [0055])
rotor blades; (Nielsen; Fig. 1; paragraph [0055])
a wind turbine controller; (Nielsen; Claim 1)
one or more sensors for measuring a deformation of one or more of the rotor blades; (Nielsen; at least paragraph [0017])
an auxiliary drive system for driving one or more components of the wind turbine, the auxiliary drive system comprising one of a pitch system for adjusting a pitch angle of the rotor blades or a yaw system for rotating the nacelle around a rotational axis with the respect to the tower; (Nielsen; at least paragraph [0080]; disclose a pitching means (13) (auxiliary drive system) for controlling the pitch of wind turbine blades)
the wind turbine controller configured to control the auxiliary drive system during operational conditions of the wind turbine; (Nielsen; at least paragraphs [0080] and [0086]; disclose controlling a pitching means (i.e. auxiliary pitch drive system) using a control means (14) and where the control means controls the pitching of the blades using the auxiliary drive mechanism during normal operation).
the dedicated controller configured to determine a vibration of one or more of the rotor blades based on the measured deformation and to generate an output signal to operate the auxiliary drive system to reduce the vibration when the wind turbine is in standstill conditions. (Nielsen; at least paragraph [0008]; disclose wherein the system is able to determine an edgewise vibration is occurring based on a deformation of a rotor blade and generates an output signal to reduce the vibration).
Nielsen appears to be silent on; 
a dedicated controller configured to control the auxiliary drive system, independently from the wind turbine controller during standstill conditions of the wind turbine; and 
However, Damgaard teaches; an auxiliary drive system for driving one or more components of the wind turbine; (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions)
a dedicated controller for the auxiliary drive system, the dedicated controller being configured to operate independently from the wind turbine controller; and (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller).
Nielsen and Damgaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).

Regarding Claim 36; the combination of Nielsen and Damgaard further teach; The method according to claim 16, comprising: using sensors to measure the deformation parameters and to generate an input signal to the dedicated controller; (Nielsen; at least paragraphs [0077]-[0079]; 
with the dedicated controller, analyzing the input signal for vibration frequencies that fall within a critical range; (Nielsen; at least paragraph [0095]; disclose wherein the vibration input is analyzed and it is determined whether the vibration frequencies fall within certain critical ranges (i.e. 0.1 and 5 Hz) that would indicate edgewise vibrations are occurring) 
and wherein the output signal is generated to operate the auxiliary drive system only when the vibration frequencies fall within the critical range. (Nielsen; at least paragraph [0079] and [0095]; disclose wherein the controller outputs a pitch control signal when the vibration frequencies fall within the determined ranges and wherein Damgaard teaches a dedicated controller for controlling the auxiliary system of a wind turbine).

Claims 18, 25, 27-28, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Gjerlov et al. (US PGPUB 20120217748).

Regarding Claim 18; the combination of Nielsen and Damgaard appear to be silent on; The method according to claim 16, wherein the wind turbine is in standstill conditions during commissioning phase. 
However, Gjerlov teaches; (at least Abstract; paragraph [0021]) disclose a system and method for reducing vibrations of a wind turbine in standstill conditions and the standstill conditions include a site calibration phase (i.e. controlling in standstill during commissioning) for controlling the wind turbine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Regarding Claim 25; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 24, wherein the blade pitch angle is adjusted in a range of 10 - 90 degrees to reduce the vibration. (Gjerlov; at least paragraph [0017]; disclose wherein the system adjusts the pitch system from 5-45 degrees in order to alleviate vibrations in the blades).

Regarding Claim 27; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 26, wherein the auxiliary drive system is the yaw system and the output signal includes a command to adjust the yaw of the wind turbine to an extent where the vibration is reduced. (Gjerlov; at least paragraphs [0015]-[0016]; disclose wherein the output signal adjusts the yaw of the wind turbine in order to avoid critical load areas which induce edgewise vibrations on the turbine and as such, the yaw adjustment is made to reduce vibrations induced on the turbine).

Regarding Claim 28; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 27, wherein the yaw angle is adjusted in a range of 15 - 90 degrees. 

Regarding Claim 33; Nielsen teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine, when a rotor hub on which the rotor blades are mounted is locked, the wind turbine comprising a wind turbine controller and a dedicated pitch controller for a pitch drive system of the wind turbine, the method comprising: (Nielsen; at least Abstract; claim 1; disclose a system and method including a wind turbine controller for adjusting the pitch of a wind turbine to reduce vibration in one or more rotor blades)
measuring a strain of one or more of the rotor blades in an edgewise direction relative to a chord of the rotor blade; (Nielsen; at least paragraphs [0074] and [0077]; disclose wherein the system measures the edgewise oscillations of the rotor blades using a detection means which include a strain gauge for measuring the strain induced on the blades)
determining, at the dedicated pitch controller, based on the measured strain, a vibration condition of one or more of the rotor blades; (Nielsen; at least paragraphs [0074], [0077], and [0087]; disclose wherein a control means is connected to a detection means and wherein the control means determines that oscillations are occurring in the blades based on the received data from the detection means)
generating, at the dedicated pitch controller, an output signal to operate the pitch drive system to reduce oscillations of the one or more rotor blades while the rotor hub is locked; (Nielsen; at least paragraph [0008]; disclose wherein the system is able to determine an edgewise vibration is occurring based on a deformation of a rotor blade and generates an output signal to reduce the vibration)
operating the pitch drive system with the wind turbine controller when the wind turbine is operational and the rotor hub is unlocked. (Nielsen; at least paragraphs [0080] and [0086]; disclose controlling a pitching means (i.e. auxiliary pitch drive system) using a control means (14) and where the control means controls the pitching of the blades using the auxiliary drive mechanism during normal operation).
Nielsen appears to be silent on; “…a dedicated pitch controller…”
“…when a rotor hub on which the rotor blades are mounted is locked…”
However, Damgaard teaches; “…a dedicated pitch controller…” (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions and wherein the auxiliary controller can be configured to a pitch control system such as in Nielsen)
Nielsen and Damgaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).
The combination of Nielsen and Damgaard appear to be silent on; “…when a rotor hub on which the rotor blades are mounted is locked…”

Nielsen, Damgaard, and Gjerlov are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a locked commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Regarding Claim 34; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 33, further comprising: supplying the dedicated pitch controller and the pitch drive system with power from a dedicated power source for the pitch drive system. (Damgaard; at least Fig. 6; at least paragraph [0134]; disclose wherein the auxiliary controller and drive system is powered using a dedicated diesel motor).

Regarding Claim 35; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 33, wherein the output signal includes a command to adjust a pitch angle of one or more of the rotor blades to an extent where the vibration condition is reduced. (Nielsen; at least paragraph [0037]; disclose wherein the system adjusts the blade pitch to the extent such as to reduce the vibration).

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Burra et al. (US PGPUB 20140145439).

Regarding Claim 20; the combination of Nielsen and Damgaard appear to be silent on; The method according to claim 19, wherein the dedicated power source comprises a battery or an ultracapacitor which stores a predefined amount of energy to supply the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.
Nielsen, Damgaard, and Burra are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the wind loading on a wind turbine using the stored backup energy as discussed by Burra (paragraph [0016]).

Claim 32; the combination of Nielsen and Damgaard appear to be silent on; The wind turbine according to claim 29, further comprising a dedicated power source that stores a predefined amount of energy to feed the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.
Nielsen, Damgaard, and Burra are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the wind loading on a wind turbine using the stored backup energy as discussed by Burra (paragraph [0016]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Menasanch De Tobaruela (US PGPUB 20150322924). 

Claim 37; the combination of Nielsen and Damgaard appear to be silent on; The method according to claim 36, wherein the analyzing of the input signal comprises filtering the input signal to eliminate the vibration frequencies falling outside of the critical range.
However Menasanch De Tobaruela teaches; The method according to claim 36, wherein the analyzing of the input signal comprises filtering the input signal to eliminate the vibration frequencies falling outside of the critical range. (Menasanch De Tobaruela; at least paragraph [0048]; disclose monitoring vibrations in a wind turbine and wherein the analysis includes filtering all frequencies that fall outside of predetermined ranges).
Nielsen, Damgaard, and Menasanch De Tobaruela are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering vibrations that are not within critical ranges as taught by Menasanch De Tobaruela with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to filter out only vibration frequencies that are known to be indicative of serious issues associated with wind turbine components as discussed by Menasanch De Tobaruela (paragraph [0048]).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Ostergaard et al. (US PGPUB 20190154001).

Regarding Claim 38; the combination of Nielsen and Damgaard further teach; The method according to claim 16, comprising: using sensors to measure the deformation parameters and to generate an input signal to the dedicated controller; (Nielsen; at least paragraphs [0077]-[0079]; disclose wherein the wind turbine contains various sensors to measure deformation parameters in the blades of the wind turbine and wherein Damgaard teaches a dedicated controller that receives input from sensors to initiate controlling of the wind turbine)
with the dedicated controller, analyzing the input signal for vibration frequencies; (Nielsen; at least paragraph [0095]; disclose analyzing the input signal for vibration frequencies)
The combination of Nielsen and Damgaard appear to be silent on; and determining from the vibration frequencies whether a resonance condition exists for one or more of the rotor blades.
However, Ostergaard teaches; and determining from the vibration frequencies whether a resonance condition exists for one or more of the rotor blades. (Ostergaard; at least paragraph [0009]; disclose determining a whirling mode frequency (i.e. resonance condition exists in the wind turbine) is occurring based on the edgewise vibration frequency of the rotor blade).
Nielsen, Damgaard, and Ostergaard are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a resonance condition exists as taught by Ostergaard with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to determine when hazardous conditions exist which could negatively impact the health of the wind turbine as discussed by Ostergaard (paragraph [0009]).

Regarding Claim 39; the combination of Nielsen, Damgaard, and Ostergaard further teach; The method according to claim 38, wherein the resonance condition is determined when the vibration frequencies exceed a resonance threshold value. (Ostergaard; at least paragraph [0006]; disclose wherein the whirling condition (resonance condition) is determined when the vibration frequency exceeds a resonant threshold).

Regarding Claim 40; the combination of Nielsen, Damgaard, and Ostergaard further teach; The method according to claim 38, wherein the resonance condition is determined when the vibration frequencies increase over a defined time period. (Ostergaard; at least paragraph [0064]; disclose wherein the whirling condition is determined when the vibration frequencies increase over a predetermined period of time).

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 

In particular the applicant argues the following two points:

1) The reference of Damgaard would wholly replace Nielsen and thus it would not be obvious for the features of Damgaard to be incorporated into the structure of the primary reference.
2) That though the reference of Gjerloev teaches operating a wind turbine in standstill conditions with a locked rotor hub, one of ordinary skill in the art would not combine the cited reference with Nielsen. 

In response to applicant's argument that it would not be obvious to incorporate the features of Damgaard into the system of Nielsen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With regards to the second argument, Gjerlov explicitly teaches that the disclosed system and method performs vibration mitigation during standstill conditions when the rotor of the wind turbine is locked. One of ordinary skill in the art, would be able to apply the teachings of Gjerlov with the invention of Nielsen to provide as robust a vibration mitigation system. One would be motivated to provide the teachings of Gjerlov with the invention of Nielsen as it will help provide the system reduce extreme stand still loads on the turbine as taught by Gjerlov ([paragraph [0016]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pederson (US PGPUB 20200263666). Teaches a system and method for determining whirling mode frequencies of a wind turbine, detecting when the whirling mode frequencies exceed a threshold, and taking corrective action when it is determined that they do. 

Caffrey et al. (US Patent 10,215,156). Disclose a system and method which includes a main turbine controller and several distributed I/O modules connected to yaw/pitch systems. If the distributed modules detect that a yaw/pitch command needs to take place and if it’s further determined that the main turbine controller is not responsive, providing a control command to the pitch/yaw system.

Taylor et al. (US PGPUB 20110280725). Disclose a system and method for placing a wind turbine in a safe condition for a long term parking scenario.

Caponetti et al. (US PGPUB 20160305402). Disclose a system and method for utilizing an auxiliary power source for controlling operation of a wind turbine during a loss of power event. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117